Citation Nr: 1415365	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1973.  The appellant is his adult daughter. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code. 

In December 2011 the appellant and the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the appellant's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The appellant, the stepdaughter of the Veteran and a member of his household, was born on October [redacted], 1977 and reached her 26th birthday on October [redacted], 2003. 

2.  By way of a March 2004 rating decision, the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code, and assigned an effective date of October 10, 2003, the date of receipt of private medical evidence showing that the Veteran is permanently and totally disabled.


CONCLUSION OF LAW

The appellant does not met the age eligibility criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, beyond her 26th birthday.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The statutory and regulatory provisions, pertaining to VA's duty to notify and to assist, do not apply to a claim if resolution of the claim is based on statutory interpretation and the facts are not in dispute.  As the analysis will show, the outcome of this appeal turns the appellant's age (birth date) which is not in dispute; therefore, she is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Legal Criteria, Factual Background and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021. 

Eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  Under 38 C.F.R. § 21.3041, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  The basic ending date for educational assistance is the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a). 

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of her period of eligibility.  If the child elects a beginning date that is before her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i).  

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as those records from the VVA file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is the stepdaughter of the Veteran.  She was born on October [redacted], 1977, as shown by a copy of her birth certificate. 

In June 2010, the appellant filed a claim for DEA benefits.  She seeks a waiver or an exception to the time limit in light of the short discrepancy between her 26th birthday and the effective date of the Veteran's permanent and total service-connected disability rating.  She maintains that the Veteran was permanently and totally disabled long before October 10, 2003.  She also maintains that the Veteran failed to inform her that she was entitled to education benefits until 2010.  See July 2011 VA Form 9 and December 2011 hearing transcript.  

The Board finds that the appellant's claim for eligibility of DEA benefits must be denied based on the law.  The March 2004 rating decision granted the Veteran eligibility for DEA benefits effective October 10, 2003.  The date assigned was the date of receipt of private medical evidence that the Veteran is permanently and totally disabled.  The appellant had her 26th birthday on October [redacted], 2003, prior to the effective date of the DEA eligibility.  The 26th birthday is unfortunately the delimiting birth date under 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  Accordingly, the appellant is deemed to be ineligible for DEA benefits since she already reached the age of 26 prior to the effective date of DEA benefits. 

There are again some exceptions to the ending date requirement.  However, none of these exceptions apply to a dependent child who is 26 years old or older at the time that the Veteran's total and permanent disability award becomes effective.  The record clearly shows that the permanent and total rating went into effect on October 10, 2003, days after the appellant had turned 26 years old.  Consequently, none of the aforementioned exceptions apply to her, and her claim must be denied based on the law. 

The Board sympathizes with the appellant, particularly as the effective date of the Veteran's permanent and total disability rating is a mere two days after her 26th birthday.  However, the Board is bound by the applicable law and regulations.  As the governing law and regulations do not allow for eligibility for DEA benefits for a veteran's child who was already 26 years old at the time that the Veteran became totally and permanently disabled, there is no legal basis for granting such benefit to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that inasmuch as the appellant may have implicitly argued for an earlier effective date than October 10, 2003, for the establishment of basic eligibility to DEA, that the Veteran had permanent and total disability from service-connected disorders prior to that date, and that eligibility for DEA benefits should have been effective before that date, the claim for an earlier effective date is not the appellant's to make.  The benefit stems from the Veteran's claims that were considered in March 2004 rating decision, which (in part) established basic eligibility for DEA benefits for eligible dependents based on the finding that the Veteran's service-connected PTSD is totally and permanently disabling in nature.  There is no indication that the Veteran appealed the rating decision in regard to the effective date; thus, the rating decision of March 2004 has become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Any claim for an earlier effective date must come from the Veteran and not the appellant.  If the Veteran wishes to file a claim for an earlier effective date, he is free to do so.




ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


